Citation Nr: 1714202	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  07-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the period on appeal prior to May 30, 2012, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD), formerly diagnosed as anxiety reaction. 

2.  Whether there was clear and unmistakable error (CUE) in a September 3, 1974, rating decision which reduced the Veteran's disability rating for posttraumatic stress disorder, formerly diagnosed as anxiety reaction, from 30 percent to 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2015, and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   The case is now under the jurisdiction of the RO in St. Petersburg, Florida.

In December 2010, the Board remanded the claim for entitlement to an increased rating for PTSD to the RO for additional development.  In a March 2012 rating decision, the RO granted an increased rating of 50 percent for PTSD effective July 31, 2006, the date of the Veteran's claim for increase.  Subsequently, in a January 2017 rating decision, the RO granted an increased rating of 70 percent for PTSD effective May 30, 2012.  Neither grant represents a total grant of benefits sought on appeal, so the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1996).  

In an August 2012 decision, the Board denied the claim for a rating in excess of 50 percent for a psychiatric disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court set aside that Board decision and remanded the matter for readjudication in accordance with its decision.

In October 2014, the Board again remanded the claim for additional development consistent with the directives in the February 2014 memorandum decision.  The Board remanded the claim again in August 2015 for additional development.  

In the January 2017 rating decision, the RO granted entitlement to TDIU, effective March 26, 2014, the date the Veteran was last gainfully employed.  As this award represents a complete grant of the benefit sought in the Veteran's March 2015 application for increased compensation based on unemployability, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  For the period on appeal prior to February 28, 2008, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity. 

2.  For the period from February 28, 2008, to March 25, 2014, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  

3.  For the period on appeal from March 26, 2014, onward, the severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximate total occupational and social impairment.  

4.  A September 3, 1974, rating decision reduced the Veteran's disability rating for PTSD, formerly diagnosed as anxiety reaction, from 30 percent to 10 percent. 

5.  The September 1974 rating decision reducing the Veteran's disability rating for PTSD was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.  


CONCLUSIONS OF LAW

1.  For the period prior to February 28, 2008, the criteria for a disability rating in excess of 50 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Resolving reasonable doubt in the favor of the Veteran, for the period from February 28, 2008, to March 25, 2014, the criteria for a disability rating of 70 percent, but not higher, for the Veteran's service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, for the period beginning March 26, 2014, the criteria for a disability rating of 100 percent for the Veteran's service connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

4.  The September 1974 rating decision reducing the Veteran's disability rating for PTSD, formerly diagnosed as anxiety reaction, did not contain CUE.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  VA requested records from the Social Security Administration in May 2015, but received a negative response.  He was also afforded multiple VA examinations, in September 2006, February 2011, February 2012, November 2014, and September 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the August 2015 remand orders, namely to obtain a report of the most recent VA examination, issue a statement of the case (SOC) addressing his CUE claim, and obtain records of his complaint against the Ocala Police Department.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board notes that VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.

II.  Increased Ratings

The Veteran seeks a rating in excess of 50 percent for the period on appeal prior to May 30, 2012, and in excess of 70 percent thereafter for his service-connected PTSD.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

The Veteran requested an increased rating for his service-connected PTSD in July 2006, noting he had been having a lot of problems.  

A September 2006 VA examination report shows that the Veteran reported feelings of fear, helplessness, and horror due to traumatic events in service.  He experienced intrusive thoughts a few times per week, nightmares once a month, and was distressed by reminders such as graphic images and hearing helicopters.  He made efforts to block out thoughts.  He had gaps in his memory of the names of people in his unit.  He experienced feelings of detachment and restricted affect.  His sleep was disturbed, with a total of four to five hours per night.  The Veteran reported difficulty with irritability, "rigidity," hypervigilance, and exaggerated startle.  It was noted that the Veteran had "done well" at work, being employed by the same company for thirty seven years.  He had been married three times and described his current marriage as "okay."  He had some good friends and engaged in social activities such as going out to dinner, to the casino, and to antique car shows.  Mental status examination revealed normal dress and normal speech.  The Veteran described his moods as "up and down" and his affect was mildly constricted.  He denied suicidal or homicidal ideations and past attempts.  He reported passing suicidal thoughts several years prior.  He denied paranoid ideation, and experiencing auditory and visual hallucinations.  His thoughts were logical and coherent.  There were no gross defects in cognitive screening.  The diagnosis was PTSD and a GAF score of 60 was assigned. 

The Veteran's spouse at the time, C.S.S., wrote a statement in March 2007 describing the Veteran's symptoms.  She reported he has nightmares many nights, what appear to be flashbacks, and mood swings.  The Veteran also submitted a statement describing waking four to five times per night, hypervigilance, nightmares, trouble coping or problem solving at work, and anger.  

During the March 2007 RO hearing, the Veteran testified that he separated from his first wife because she thought he was too inflexible.  The Veteran reported that he speaks daily by phone with his son from his second marriage.  He testified that he had been passed over for promotions because his superiors did not believe he could handle the decisions required in a higher position.  The Veteran reported that he sometimes forgets things at home and at work, that he has mood swings, that he awakens three or four times per night, and that he experiences guilt about surviving combat.  He denied current psychiatric treatment.  The Veteran testified that he becomes agitated easily and C.S.S. confirmed this in a letter.  The Veteran stated that he sometimes had panic attacks. 

VA outpatient records from February 2008 to June 2008 show that the Veteran complained of sleep disturbance, to include waking to check the house or feeling as if he awoke from a firefight.  He had increased nightmares, difficulty with social relationships and intrusive thoughts.  Also, he reported increased emotional lability, marital discord, hypervigilance, exaggerated startle response, constant concerns regarding safety, and depression.  He denied symptoms of mania, obsessions, compulsions, or psychosis.  He also denied suicidal or homicidal ideations.  Mental status examination revealed appropriate grooming.  He was alert and fully oriented.  His concentration was fair, insight was limited, and judgment was adequate.  He avoided talking about the past trauma, was detached and estranged from others, felt emotional numbing and restricted affect and a foreshortened future.  He had insomnia and irritability with outbursts of anger.  The Veteran was calm and cooperative, and had normal speech.  His mood was dysphoric and affect was mood congruent.  His thought process was logical, coherent, organized, and goal directed.  There was no unusual thought content.  Suicidal and homicidal ideations were absent.  He had no auditory or visual hallucinations.  He was diagnosed with chronic severe PTSD and depression, not otherwise specified, and was assigned GAF scores of 50.  

Treatment notes during this period show that in February 2008 he reported that he had been held back at work, been divorced twice, and had survivor's guilt.  His affect was noted to be restricted and briefly tearful, he reported intrusive memories, nightmares and hypervigilance, his recall was fair, and he was assessed a GAF score of 50.  In April 2008, the Veteran was noted to experience anxiety, intrusive distressing memories, distressing dreams, disrupted sleep, isolation, decreased patience, exaggerated startle response, and intermittent depressed mood with negative preoccupation.  A June 2008 treatment note indicates that the Veteran's spouse, C.S.S., had threatened to leave and take her grandson with her.  That June 2008 treatment note indicates a diagnosis of chronic, severe, PTSD, but still gives the Veteran a GAF score of 50 and reports symptoms consistent with previous those in treatment notes.  

A March 2009 treatment summary indicates the Veteran was seen for intrusive thoughts of Vietnam combat experiences.  He reported nightmares, sleep interruptions, avoiding crowds, intrusive thoughts, hypervigilance, dysphoria, isolation, emotional numbing, anger, interpersonal relationship conflict, and loss of commitment to faith.  He was diagnosed with PTSD.  

In an August 2010 letter, a readjustment counselor from the Vet Center in Gainesville, Florida stated that she began seeing the Veteran in September 2008.  He had shown evidence indicative of chronic PTSD symptoms, to include intense nightmares where he recurrently relived traumatic events he experienced in combat.  He also woke with his heart pounding, and had night sweats, sleep disturbance, intrusive thoughts of his Vietnam experiences.  He also had employment issues due to problems with authority, attitude, and anger.  His symptoms also included irritability, suicidal ideation, survival guilt, unresolved grief, depression, flat affect, low self-worth, hypervigilance, exaggerated startle response, mistrust, emotional numbing, and diminished participation in activities of interest.  The counselor stated that the overt symptoms had led, and continued to lead to social and vocational impairment.  The Veteran appeared to suffer from chronic, severe PTSD.  His isolating tendencies and PTSD symptoms had led him to experience significant degrees of depression and anxiety.

An addendum treatment summary from October 2010 notes that the Veteran experiences symptoms including intense nightmares (averaging five nights per week), night sweats, sleep disturbance, intrusive thoughts, employment problems, anger and irritability, suicidal ideations (passing thoughts of self-harm) survival guilt, unresolved grief, depression, low self-worth, hypervigilance, mistrust, emotional numbing, isolation, and diminished participation in activities of interest.  The counselor noted that Veteran continues to suffer from severe, chronic PTSD with a minimal social network, and isolating tendencies that have led to significant degrees of depression and anxiety.  

A January 2011 VA psychiatry note shows that the Veteran received treatment for his PTSD symptoms at the Vet Center.  The Veteran had intense nightmares of combat, night sweats, poor sleep, intrusive memories and thoughts, suicidal ideations (passing thoughts of self-harm), survivor's guilt, anger, irritability, depression, hypervigilance, mistrust, emotional numbing, anhedonia, and avoidance that had led to substantial interference with social and occupational functioning.  The Veteran was not on psychotropic medications by choice.  Mental status examination revealed that the Veteran was appropriately groomed, made good eye contact, and spoke spontaneously, but was guarded.  His mood was "not too good I guess" and his affect was restricted.  His thought process was linear without derailment.  He denied suicidal thinking and homicidal ideation.  He denied psychotic symptoms, but had intrusive memories, nightmares, and hypervigilance.  His concentration was fair, insight was limited, and judgment was adequate.  The diagnosis was chronic severe PTSD and depression not otherwise specified.  A GAF score of 45 was assigned.

Treatment notes from January 2011 indicate that the Veteran reported "not doing well."  The Veteran was not taking psychotropic medications.  A mental status examination revealed that he was casually dressed, made good eye contact but appeared guarded, and had restricted affect.  His thought process was linear, he denied suicidal and homicidal ideations, he denied psychotic symptoms, but reported intrusive memories, nightmares, and hypervigilance.  His concentration was fair and judgement adequate, but his insight was limited.  A GAF score of 45 was assigned.  He was judged to be at a relatively low risk for suicide.  

A February 2011 VA examination report shows that the examiner reviewed the claims file.  It was noted that the Veteran was taking medication for treatment and participating in individual psychotherapy.  He endorsed having suicidal thoughts in the past, but denied current suicidal ideation or plans.  He reported having one friend and he liked to ride his motorcycle.  He lived with his wife and his wife's grandson.  They had full custody of the grandson.  Mental status examination revealed that the Veteran was neatly groomed, speech was unremarkable, his affect was depressed, and his mood was described as tired.  He was oriented times three.  Thought process and content were unremarkable.  He had no delusions and understood the outcome of his behavior.  The Veteran's sleep impairment resulted in an average off four to five hours of sleep per night.  He had panic attacks.  His impulse control was good and he did not have episodes of violence.  Memory was considered normal.  He had recurrent and intrusive distressing recollections, avoidance of stimuli associated with the trauma, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect.  The Veteran endorsed difficulty concentrating, hypervigilance, and exaggerated startle response.  His symptoms were chronic.  The diagnosis was chronic PTSD and a GAF score of 60 was assigned.  The examiner noted that the Veteran retired from a private phone company after 37 years and was working for the City as a crash investigator for almost two years because he needed something to do to keep his mind occupied.  The VA examiner opined that the Veteran was not unemployable due to a mental disorder.  He had mild social inhibition due to depression and anxiety symptoms related to PTSD. 

Treatment notes from February 2011 to November 2011 reflect continuing treatment for PTSD.  The Veteran continued to complain of recurrent dreams, nightmares, awakening at night, and flashbacks.  He denied suicidal and homicidal ideations, was found to be a low suicidal risk, and was given a GAF score of 45 to 49.  

In February 2012, the prior VA examiner provided an addendum to the February 2011 examination report.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  The symptoms were noted to include anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted a review of prior examinations, VA treatment records and the Veteran's and his wife s statements, and concluded that the Veteran's symptoms were consistent with a GAF score of 60.  The examiner noted that the Veteran had been exposed to trauma from Vietnam.  However the Veteran was so resilient that he was able to maintain a job for 37 years after service.  It was the examiner's professional medical opinion that the Veteran exhibited symptoms in the moderate range.  The examiner provided the descriptions for GAF scores.  The examiner noted that the Veteran had kept a job for many years, was in a 10 year marriage, had no history of acute inpatient psychiatric hospital admissions, had been able to engage in therapeutic relationship with a therapist for about two years, and took care of his grandson, all which were consistent with a higher GAF.  The Veteran exhibited good coping skills such as being able to talk about his Vietnam War experience. 

Treatment notes from March 2012 indicate that the Veteran was still experiencing nightmares, trouble sleeping, and hypervigilance.  The Veteran denied a history of past suicidal gestures, attempts, or self-harm.  His mood was noted as restricted and anxious, he denied suicidal and homicidal ideations, and he denied psychotic symptoms.  He was given a GAF score of 50 in March 2012, April 2012, and June 2012, and judged to be a relatively low suicidal risk.  He also complained that he did not like screaming, loud noises, or crowds in April 2012.  He reported thoughts of self-harm, but denied suicidal ideations.  He denied hallucinations, delusions, or homicidal ideations.  In May 2012 he returned well-groomed and neatly dressed, appearing tense.  He reported difficulty dealing with his wife, who gets upset at him, and adopted grandson.  He continued to enjoy his employment.  Later in May the Veteran was more depressed and showed a flat affect.  He reported fleeting suicidal thoughts, but no plan or intent, and denied homicidal ideations, delusions, or hallucinations.  

In June 2012 he was tearful and tense during treatment.  He admitted that he was overwhelmed and focused on traumatic experiences during Vietnam.  His sleep was poor and he experienced daily nightmares, his appetite was poor, his insight and judgment were fair, and he denied suicidal ideations, homicidal ideations, delusions, and hallucinations.  He returned in August 2012 and reported continuing nightmares and trouble at work.  He reported making a video for his son about his life, but denied suicidal ideations and stated he would not do anything to himself because of how it would affect his son.  His memory, judgement, and insight were fair.  It was noted that he remains detached from his grandson and wife.  The Veteran reported continued problems at work and with his grandson in September 2012.  In October 2012 he reported continued problems at work and applying for other jobs in the City of Ocala.  He was noted to be disappointed with his employment and his home life.  He was given a GAF score of 50 and noted to be a low suicide risk.  

In November 2012, the Veteran switched counselors and the evaluation noted that the Veteran experiences nightmares, avoidance of crowds, sleep disturbance, problems with his marriage, and problems with work.  The Veteran reported experiencing fleeting, passive suicidal ideations, but denied an intent or plan.  He was judged to be a low suicide risk at this time.  Mental status examination revealed that his grooming was adequate, his mood was irritable, depressed, and angry, he affect was constricted and guarded initially, his judgment and insight were ok, and he had no suicidal and homicidal ideations.  He was noted to have very high avoidance behavior and high re-experiencing and arousal.  He endorsed nearly every symptom as extreme on a checklist.  In December 2012 the Veteran reported nightmares, anxiety, irritability, excessive reactivity, hypervigilance, and sense of foreshortened future.  He denied suicidal ideations.  He was given a GAF score of 50, was found to be a low suicidal risk, and noted to be mildly anxious with restricted affect and limited insight.  In January 2013, a mental status examination revealed that the Veteran's grooming was adequate, his appearance was within normal limits, his mood was depressed, his affect was constricted and reactive, his speech was within normal limits, his judgement, insight, memory, and cognition were all within normal limits.  No psychosis, mania, suicidal and homicidal ideations, or unusual movements were noted.  

At treatment in February 2013, the Veteran reported that he attended a party and saw "fire fights" in the woods that he thought were real.  He reported flashbacks about twice per week and nightmares nightly, endorsed fleeting passive suicidal ideations, did not present as hopeless, and was judged to be a low suicide risk.  The Veteran told a psychiatrist in February 2013 that he was "doing okay" and was given a GAF score of 50.  A mental status examination revealed that the Veteran was appropriately groomed, made good eye contact but appeared guarded, was mildly anxious, denied suicidal and homicidal ideations, denied psychotic symptoms, had nightmares, intrusive memories, and flashbacks, was alert and fully oriented, had limited insight and displayed adequate judgment.  At treatment in March 2013 he was appropriately groomed, he was moderately depressed/anxious, his affect was constricted and reactive, he displayed no psychomotor agitation, his judgement, insight, memory, and cognition were all adequate, and no psychosis, mania, or active suicidal or homicidal ideations were present.  

However, in April 2013, the Veteran admitted active suicidal ideations.  He referenced feelings of guilt over his service and discussed ways of harming himself.  His judgement and insight were adequate, no psychosis was noted, he was appropriately groomed, his speech was normal, his affected was restricted and reactive, and his mood was depressed/anxious.  In an addendum from a few days later, a VA psychiatrist opined that the Veteran has chronically experienced suicidal thoughts but was guarded in expressing them for fear of hospitalization.  The psychiatrist noted that the Veteran had mitigating factors of excellent compliance with treatment and participation, but would likely not return to treatment in the event of involuntary hospitalization.  The psychiatrist concluded that the Veteran would likely always have an elevated suicide risk, but the current treatment regimen was mitigating this risk as much as possible.  The Veteran continued to receive treatment in May 2013 and further discussed how to control his suicidal ideations, but did he did not identify active thoughts.  The Veteran expressed a positive evaluation of his treatment and medication and denied any significant depressive symptoms.  He denied suicidal and homicidal ideations and psychotic symptoms, but admitted nightmares, intrusive memories, and flashbacks.  He was given a GAF score of 50 and judged to be a relatively low suicide risk.  

In July 2013, the Veteran reported he was thinking about quitting his job because of conflict with others and would be glad to quit.  The Veteran also reported visual hallucinations when in Alaska.  He reported that he had seen his deceased mother and a former pet.  He did not appear distressed by the appearance of either his mother or the pet.  The clinician noted that the Veteran was not at an imminent risk of harming himself, has chronic suicidal ideations, has never acted on his suicidal ideations, and has a history of seeking care when his mental health symptoms worsen.  At treatment in August 2013 the Veteran reported that he was having trouble getting along with his boss, resented his wife's requests of him, and disagreed with the raising of her grandson.  In September 2013, he reported more conflicts with his supervisor since his last session, only feeling safe while riding his motorcycle or in his car, and considering skipping the session because he was not going to get better.  He was noted to be very anxious and depressed, more composed towards the end of the session, ambivalent about making changes initially, and more receptive later in the session, showing adequate judgment, insight, memory, and cognition.  No psychosis, mania, or homicidal intentions were noted.  

At further treatment in September 2013, the Veteran stated he was feeling very tired recently.  He adjusted his medication, but continued to experience intermittent negative moods with some suicidal thoughts.  The Veteran admitted a recent suicidal ideation.  He was appropriately groomed, made good eye contact but appeared guarded, denied suicidal and homicidal ideations, denied psychotic symptoms but had nightmares, intrusive memories, and flashbacks.  His concentration was fair, insight was limited, and judgment was adequate.  He was given a GAF score of 50 and judged to be a relatively low risk of self-harm.  At treatment in October 2013, he reported increased nightmares and increased conflict with his boss.  He also reported going into the woods to calm his symptoms.  In December 2013, the Veteran was noted to have been relatively stable for a number of weeks.  He was noted to be hypervigilant and still experiencing nightmares on a regular basis.  He denied suicidal thinking and homicidal ideations.  He reported intrusive memories and flashbacks and was assessed a GAF score of 50.  In January 2014 he continued to report going into the woods multiple times a day to seek safety.  

C.S.S. spoke to the Veteran's therapist in January 2014 and reported that his symptoms seemed to have worsened in the past nine months.  Soon thereafter, the Department of Children and Families (DCF) began an investigation into the Veteran and he was forced to move out of his home.  His employer, the Ocala Police Department, found out about the investigation and switched the Veteran to administrative duties.  At an evaluation in March 2014, the Veteran was noted to be undergoing stressful investigations at work and with DCF.  He denied violence and appeared calm.  He was given a GAF score of 50.  A therapy note from the same month indicates that C.S.S. did not wish for the Veteran to return home due to his PTSD symptoms and marital conflicts.  The Veteran was forced to retire from his job later in the same month and reported considering legal action to regain the position.  The Veteran's symptoms did not change despite his reports that his full time work had contained his mental health symptoms.  He reported more flashbacks in May 2014.  Yet an evaluation noted that he was doing better clinically in some ways.  He reported being calmer, maintaining control of his anger, and denied confrontations.  A GAF score of 50 was recorded.  Later in May he reported anger at the handling of the DCF investigation.  

The Veteran submitted an affidavit in July 2014.  He stated he lacks motivation to change his clothes, only showers every few days, can go four to five weeks without shaving, isolates himself, cannot share his emotions, is divorcing because of his PTSD, has trouble dealing with his wife and her grandson, can feel disoriented, frequently wakes at night, loses his balance, avoids crowds, gets easily angered, was fired for things he had not done, experiences halting speech, has frequent hallucinations, experiences daily hypervigilance, has flashbacks, and has problems trusting people.  He stated that his PTSD rendered him unemployable since at least 2006 due to trouble dealing with supervisors and the need to isolate from his supervisors, and led to unemployment from August 2007 to 2009 and his firing in March 2014.   

In August 2014, multiple acquaintances of the Veteran submitted lay statements describing his symptoms of PTSD. B.M. reported that the Veteran can go from calm to angry quickly and also can zone out for periods of time.  D.L. also reported the Veteran zoning out and that he avoids crowds.  She reported that the Veteran had a strong bond with her husband.  P.F.L. reported that the Veteran has mentioned "walking away" and being gone.  P.F.L. reported that the Veteran has visions of himself being killed by a sniper and had given P.F.L. a video letter for the Veteran's son after he dies.  P.F.L. also noted that the Veteran zones out, lost his job because he got angry and raised his voice at his supervisor, and experiences problems in his personal life.  C.S.S. wrote that the Veteran's patience has deteriorated over the last two years to the point that he is no longer a loving father and husband.  She reported that he wakes multiples times per night, walks around the house, shouts in his sleep, whimpers in his sleep, has night sweats, discusses war frequently, threatened her grandson, and sleep walks.  In a January 2014 flashback, the Veteran went into a rain storm after hearing thunder, returning disoriented.  She also reported that he had been carrying on relationships with other women.  C.S.S. noted that the Veteran rides his motorcycle when he is having a bad day and tells her that he has considered killing himself.  She explained that his PTSD had destroyed their family and caused them to divorce.  She wrote that he had spent more time by himself in the past year.  

W.J.A., a Doctor of Psychology and licensed psychologist, submitted an independent evaluation in August 2014.  W.J.A. noted the Veteran's clinical history and noted a history of social isolation, distancing, estrangement, interpersonal difficulties, and inability to obtain promotions.  The VA examiner opined that the Veteran's PTSD resulted in reduced reliability and productivity from 2006 to 2008, occupational and social impairments with deficiencies in most areas from 2008 to 2010, and total social and occupational impairment between 2010 and 2012.  She pointed out C.S.S.'s reporting of gross impairment in thought processes, which included disassociating in social contexts and acting out flashbacks, hallucinations, severe survivor's guilt, and ongoing suicidal ideations.  W.J.A. gave the Veteran a GAF score of 40, which is consistent with some impairment in reality testing or communication or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, W.J.A. noted that the Veteran isolates, has problems with employment including a history of arguing, problematic family relationships, judgment issues, cognitive troubles in the form of difficulties with concentration, and mood related difficulties.  

At a VA examination in November 2014, the VA examiner diagnosed the Veteran with PTSD, major depressive disorder, and relationship stress with his spouse.  The VA examiner opined that the symptoms attributable to each diagnosis could not be differentiated.  The VA examiner concluded that the Veteran's mental diagnoses result in occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and also suicidal ideations.  The VA examiner observed the Veteran was alert and oriented, showed no psychomotor retardation, showed good concentration and memory, was calm, established rapport easily, showed normal thought process, denied hallucinations or delusions, and reported suicidal ideation but denied any current intent.  

In March 2015, the Veteran submitted a statement disagreeing with many of the November 2014 VA examiner's findings.  The Veteran asserted that he did not remember all the questions and disagreed with the VA examiner's opinion that his symptoms were moderate.  He further reported that he does not feel safe, trusts few people, thinks about death, has multiple nightmares each night, has hypervigilance, isolates himself, and struggles with supervision.  

W.J.A. submitted an addendum dated in April 2015 that reiterated the findings from her August 2014 report.  Notably, she reaffirmed the opinion that the Veteran met the criteria for a 50 percent rating from 2006 to 2008, a 70 percent rating from 2008 to 2010, and a total rating from 2010 to the present due to symptoms of his service-connected PTSD.  

A document obtained from the Ocala Police Department in June 2015 indicates that the Veteran had no accommodations at that job and retired in March 2014.  

Another VA examination was scheduled in September 2015.  The VA examiner diagnosed the Veteran with PTSD and major depressive disorder.  The VA examiner opined that his symptoms can be differentiated, but did not attribute any symptoms solely to the Veteran's nonservice-connected disability.  The VA examiner opined that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms included irritable behavior and angry outbursts, hypervigilance, sleep disturbance, depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The VA examiner observed the Veteran reported with blunted affect and made little eye contact.  The Veteran was dysphoric, he walked slowly, and he spoke at a low volume, but he did not endorse suicidal and homicidal ideations or psychotic symptoms.  He did report passive suicidal ideations but none since January.  He reported increased flashbacks triggered by lightning.  

The Veteran submitted documentation in September 2016 of his complaint against the Ocala Police Department for illegal discrimination in firing him in March 2014.  The Veteran alleged he was illegally discriminated against due to his age and his disabilities.  However, the Veteran's representative submitted a letter in August 2016 stating that the reason he was fired was the Veteran's anger, lack of respect, and emotional loss of control raising issues concerning his mental stability.  

Analysis

The Veteran asserts that he is entitled to a higher rating for his service-connected PTSD for the entire period on appeal.  The Veteran was rated at 50 percent from July 31, 2006, to May 29, 2012.  He has been rated at 70 percent since May 30, 2012.  

The Board notes that the Veteran was found to have symptoms associated with other mental disorders in addition to symptoms of PTSD.  No competent medical opinion adequately differentiated between the symptoms of his service-connected PTSD and his nonservice-connected mental disorders; therefore, the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD, regardless of whether it was associated with his PTSD or another mental disorder.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  Thus, the following discussion will not differentiate between the symptoms Veteran's mental disorders.
 
Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent prior to February 28, 2008.  Neither the lay nor medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a higher rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Veteran did not experience deficiencies in most areas during this time period.  The Veteran was married to C.S.S. during this period and he worked until August 2007.  He was not noted to have obsessional rituals that interfere with routine activities, illogical, irrelevant, or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Instead, in September 2006 he was appropriately dressed and groomed, at the March 2007 hearing he reported that he has panic attacks "sometimes."  Symptoms reported throughout this period consistently showed hypervigilance, nightmares, trouble sleeping, flashbacks, and isolating tendencies.  

Although the Veteran may meet some criteria for a 70 percent rating, for instance the reports of suicidal ideations, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability for the period prior to February 28, 2008, does not exceed a 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the VA examinations of record, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 50 percent.  Notably, other symptoms consistent with criteria for a rating in excess of 50 percent, such as obsessional rituals, illogical, obscure, or irrelevant speech, near continuous panic or depression, neglect of personal appearance or hygiene, and inability to establish and maintain effective relationships were not present.  Neither were the symptoms consistent with the 50 percent rating criteria, namely flattened affect, panic attacks, impairment of memory, disturbances of motivation and mood, and the Veteran's difficulty establishing and maintaining effective work and social relationships, present with such frequency and severity as to warrant a higher rating. 

In summary, prior to February 28, 2008, the Veteran's overall disability picture did not meet or more nearly approximate the criteria for a rating in excess of 50 percent.  The Board has considered the Veteran's claim and the lay and medical evidence, and concludes that a rating in excess of 50 percent prior to February 28, 2008, for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, resolving reasonable doubt in the Veteran's favor, the Board does find that the treatment notes indicate that the Veteran's symptoms increased in severity as first documented in February 28, 2008, and that a 70 percent rating is warranted between February 28, 2008, and March 25, 2014.  In this regard, the Veteran began to seek regular treatment for his symptoms and was diagnosed with chronic, severe PTSD.  He was consistently given a GAF score of 50 during this period, which is indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  Further, the treatment notes indicate that the Veteran and C.S.S. had argued during the past year and C.S.S. had threatened to leave the Veteran in 2008.  He was also noted to be tearful at times and have a sense of a foreshortened future.  

The RO raised the Veteran's rating effective May 30, 2012, because that was when the Veteran "first admitted to fleeting suicidal thoughts during an individual therapy session."  This judgment is based on an inaccurate recitation of the facts.  As mentioned above, he first mentioned a history of suicidal ideations in September 2006 from a few years prior, the readjustment counselor mentioned suicidal ideations in the August 2010 letter, the January 2011 psychiatry note indicates passing thoughts of self-harm, treatment notes from April 2012 confirm thoughts of self-harm, and in May 2012 he reported suicidal thoughts.  Thus, the RO's choice of dates for the increased rating is not supported and the evidence warrants an earlier increase in the Veteran's rating.    

However, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent prior to March 26, 2014.  Neither the lay nor medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a higher rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

Between February 28, 2008, and March 25, 2014, the Veteran's PTSD symptoms did not result in total occupational and social impairment.  He was able to maintain employment between from 2006 to 2007 and from 2009 to 2014, though he struggled at his jobs.  His marriage was still intact, though there were reports of increasing tension in the relationship.  During this period, the treatment notes indicate the Veteran had a diagnosis of chronic, severe PTSD, experienced irritability, survival guilt, depression, exaggerated startle response, and social and vocational impairment.  He was consistently given GAF scores between 45 and 50, indicating serious impairment.  He admitted suicidal ideations, but was not at persistent danger of hurting himself or others.  For instance, in treatment notes from June 2012, November 2012, February 2013, April 2013, July 2013, and September 2013 he was judged to be a relatively low risk of self-harm.  Treatment notes from December 2013 indicate that the Veteran had been relatively stable for a number of weeks.  In January 2014, C.S.S. scheduled an appointment to talk with the Veteran's therapist and suggested that the Veteran's symptoms had been increasing in intensity for the past nine months.  The Veteran continued to report going into the woods multiple times per day to seek safety and comfort.  Soon thereafter DCF began an investigation into the Veteran and he was forced to retire from his job in March 2014.  

In July 2013, the Veteran reported hallucinations of his mother and a pet.  Yet he was not distressed by either appearance and these hallucinations did not persistently reoccur.  The Board finds this evidence does not suggest symptoms of the severity or duration consistent with persistent delusions or hallucinations contemplated by the criteria for total occupational and social impairment.  Even if the Veteran may had met some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability for the period between May 30, 2012, and December 31, 2013, does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  Thus, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent prior to March 26, 2014.  

While the reports of C.S.S. indicate that the Veteran may have been experiencing more severe symptoms prior to March 26, 2014, the record does not include evidence of a specific date those symptoms increased in intensity.  She reported that his symptoms had gotten worse in the past nine months and later reported they were worse for the past two years.  Yet the treatment records, VA examinations, and lay statements fail to identify a specific date earlier than March 26, 2014 where there is objective evidence to corroborate these statements.  As mentioned, the December 2013 treatment notes indicate the Veteran had relatively stable for weeks.  Further, the statements of C.S.S. are non-specific and contradictory as to establishing a date the Veteran's symptoms worsened, especially when compared to the objective and easily identifiable date of when the Veteran was forced to retire due to his behavior.  Thus, the Board finds the evidence of the Veteran's forced retirement more persuasive and objective in establishing the date the Veteran's symptoms increased than the non-specific statements by C.S.S.  

The Board notes that the Veteran's complaint of discrimination against the Ocala Police Department essentially contends that he was capable of performing his job prior to March 26, 2014.  Thus, while he has asserted to the Board that he became totally disabled as early as 2006, his filings in his discrimination case argue the opposite.  

Lastly, the opinion of W.J.A. is persuasive to the extent that it reflects increasing symptom severity, but not persuasive to the extent that the opinion attempts to assign disability ratings to these periods.  W.J.A. explains that the Veteran's PTSD increased in severity as of 2008, reflected by increasing social isolation and marital difficulties.  This finding is consistent with the Board's interpretation of the evidence and the Veteran's increased rating beginning February 28, 2008.  However, W.J.A. finds that total social and occupational impairment began between 2010 and 2012, yet the opinion then cites to hallucinations that are not first recorded in the treatment notes until July 2013.  While W.J.A. states that the Veteran was unable to follow substantially gainful employment between 2010 and 2012, the Veteran was employed at this time and indicated in May 2012 that he enjoyed his employment.  

W.J.A. notes that the Veteran's driving his vehicle into the woods was a self-imposed accommodation.  Yet there is little evidence the Veteran was disciplined for this behavior or that it was causing him to be unemployable between 2010 and 2012.  Instead, the records indicate the Veteran was fired two years later for reasons unrelated to this behavior and that the Veteran contends in his discrimination complaint that he was capable of performing the job.  W.J.A. noted that the Veteran's responses to the Minnesota Multiphase Personality Inventory - 2 (MMPI - 2) were interpreted with caution because similar validity profiles tend to over-report or exaggerate their problems.  Yet W.J.A. later used these results to conclude that the Veteran experienced concentration troubles and performed at a level consistent with those suffering from Alzheimer's disease on a cognitive screening measure, suggestive of intellectual declines.  W.J.A. made no mention of the questions of the validity of the Veteran's response in reaching this conclusion and did not cite to other evidence of record consistent with the Veteran suffering from cognitive impairments of comparable severity to Alzheimer's disease.  The Board notes that the evidence fails to reflect other opinions relating the Veteran's PTSD to symptoms including cognitive impairments of comparable severity to Alzheimer's disease.  Based on these inconsistencies, the Board places less weight on W.J.A.'s opinion than on the remaining evidence of record.  

In summary, prior to March 26, 2014, the Veteran's overall disability picture did not meet or more nearly approximate the criteria for a rating in excess of 70 percent.  The Board has considered the Veteran's claim and the lay and medical evidence, and concludes that a rating in excess of 70 percent prior to March 26, 2014 for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, for the period after March 26, 2014, the Veteran's symptoms are consistent with total occupation and social impairment.  He was forced to leave his home by DCF, he was forced to retire in March 2014, and his marriage deteriorated to the point of divorce.  The treatment notes indicate he began to isolate himself more frequently, more freely admitted suicidal ideations, and struggled more with maintaining relationships.  He submitted an affidavit in July 2014 stating that he lacks motivation to changes his clothes, only showers every few days, can go weeks without shaving, is divorcing his wife, has frequent hallucinations, and experiences halting speech among other symptoms.  The affidavit describes new symptoms such as problems with hygiene and speech.  Lay statements describing the Veteran's symptoms from August 2014 reported easy irritability, avoidance of crowds, "zoning out," visions by the Veteran of his own death, problems at work and with his personal life, decreased patience, and disorienting flashbacks.  As the Board is granting the highest available schedular rating for PTSD, there is no need to analyze whether a higher rating is possible for the period after March 26, 2014.  

In summary, the preponderance of the evidence of record is against a rating for the service-connected PTSD in excess of 50 percent prior to February 28, 2008, and in excess of 70 percent between February 28, 2008, and March 26, 2014.  Resolving reasonable doubt in favor of the Veteran, for the period from February 28, 2008, to March 26, 2014, the criteria have been met for a rating of 70 percent for the service-connected PTSD and from March 26, 2014, onward the criteria have been met for a rating of 100 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected PTSD are contemplated and reasonably described by the rating criteria discussed above.  For instance, his symptoms of suicidal ideations, panic attacks, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty and inability establishing and maintaining work and social relationships, impaired memory, impaired judgment, chronic sleep impairments, and persistent delusions or hallucinations are all contemplated by the rating criteria.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


III.  Clear and Unmistakable Error 

The Veteran asserts CUE in the September 3, 1974, rating decision which reduced the Veteran's disability rating for PTSD, formerly diagnosed as anxiety reaction, from 30 percent to 10 percent.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a September 1974 rating decision that reduced his disability rating for PTSD from 30 percent to 10 percent effective December 1, 1974.  As an initial matter, the Board finds the allegations of CUE made by the Veteran and his representative in the August 2014 statement are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

A review of whether the reduction made in September 1974 was proper involves consideration of the laws and regulations in effect at that time, especially 38 C.F.R. §§ 3.105 and 3.344.  In May 1974, the Federal Register published minor "editorial changes" to 38 C.F.R. § 3.105, such that 38 C.F.R. § 3.105(e) stated:

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires.  The veteran will be notified at his or her latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.

38 C.F.R. § 3.105(e)(1974); 39 Fed. Reg. 17222 (May 14, 1974).  This is the version of the regulation that was in effect at the time of the September 1974 rating decision.  Significantly, it was not until May 11, 1990, that the regulation was amended to require "a rating proposing the reduction or discontinuance" and, after the expiration of 60 days for the presentation of additional evidence, "a final rating action" that effectuates the reduction.  See 55 Fed. Reg. 13522 (Apr. 11, 1990).

In 1974, provisions of 38 C.F.R. §§ 3.344(a) and 3.344(b) applied to "ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  See 38 C.F.R. § 3.344(c) (1961) (which has remained unchanged to the present time).  The provisions of 38 C.F.R. § 3.344(a) require that rating agencies handle cases involving service-connected disabilities "so as to produce the greatest of stability of disability evaluations..." and "[r]atings on account of diseases subject to temporary or episodic improvement, e.g., manic-depressive or other psychosis...[or] psychoneurosis... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that permanent improvement of physical or mental condition has been demonstrated."  Essentially, under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, VA has a heightened duty to demonstrate a reduction is proper.  

In Brown v. Brown, the Court clarified how to measure the five year period required under § 3.344(c).  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  The Court explained that effective date assigned in a rating decision is the beginning date for purposes of measuring the five year period, not the date of the actual rating decision.  Id at 417.  Further, the Court noted that the five year period was satisfied when four years and either 363 or 364 days had elapsed, given that a total of five 365 periods had elapsed due to leap years, but was not satisfied when four years, ten months, and 22 days had passed.  Id citing Lehman v. Derwinski, 1 Vet. App. 339 (1991), Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993).  

The Veteran and his representative argue that VA failed to demonstrate as required by § 3.344 that the preponderance of the evidence showed that a rating reduction is warranted.  The Veteran's representative argues in the August 2014 claim that the RO completely ignored the requirements of § 3.344 and did not establish that material improvement had occurred before reducing the Veteran's rating.  In the May 2015 notice of disagreement, the Veteran argued that the fact that the Veteran had maintained employment for the previous five years did not establish material improvement under the ordinary conditions of life.  

The Veteran's representative, however, does not fully address a threshold issue that the Board finds crucial to the Veteran's claim.  The Veteran's representative seems to assume that the Veteran's anxiety reaction should be afforded the protections of § 3.344(a) based on this statement, "[The Veteran's] anxiety reaction was rated as 50% from March 1, 1968, and 30% from January 1, 1970.  Therefore he had at least a 30 percent rating for his PTSD for a period of five years."  See August 2014 Claim.  

The Board does not agree.  The explicit language of § 3.344(c) limits the provisions of § 3.344(a) only to "ratings which have continued for long periods of time at the same level (five years)" and notes that this section does "not apply to disabilities that have not become stabilized."  The Veteran's rating did not continue at the same level for five years.  Instead, the Veteran was given three different ratings between his separation from service in 1968 and 1974, the latter two of which revised his rating down.  This history is consistent with a disability that had not become stabilized, and thus should not have been afforded the protections of § 3.344(a).  Indeed, § 3.344(c) closes by noting that examinations disclosing improvement in a disability will warrant a reduction in rating, which appears to have been exactly what occurred.

The Veteran's representative cites no support for the proposition that periods of a disability rating in excess of a certain level can be tacked together the establish a five year period.  The Board can find no guidance from the Court or other sources to support this proposition.  The argument advanced by the representative runs counter to the policy stated in § 3.344(c), as noted above.  It also runs counter to the policy inherent in the strict interpretation of what constitutes a five year period announced by the Smith (Raymond) decision.  5 Vet. App. at 339. 

Thus, the Board does not find that an error of fact or law was made by the RO in not applying the provisions of § 3.344 in the September 1974 decision.  As such, the Veteran's CUE claim must fail and there is no need to proceed to the second and third prongs of the CUE test.  Damrel, 6 Vet. App. at 245. 

While not argued by the Veteran's representative, the record raises another avenue to establishing the five year period required by § 3.344(c).  The Veteran's first reduction was proposed in a rating decision dated October 1, 1969.  Regulation 38 C.F.R. § 3.105 provided, "the reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires."  Given the date of this decision, the 60-day period would have expired November 30, 1969, and the reduction should have become effective December 1, 1969.  This timeline would have allowed a five year period to elapse before the reduction of December 1974, and thus the provisions of § 3.344(c) would apply.  There is little evidence as to why the RO chose January 1, 1970, instead of December 1, 1969.  Yet this decision resulted in a benefit at the time for the Veteran, namely being compensated at the elevated 50 percent disability rate for an additional month.  The Veteran failed to complain about this additional benefit at the time.  Any number of reasons consistent with the language of § 3.105 could explain the RO's decision to delay the effective date, including an entirely plausible scenario where the Veteran was not provided notice of the October 1, 1969, decision until October 2, 1969.  The Board cannot conclude on this record that the RO's decision to establish January 1, 1970, as the effective date of the reduction instead of December 1, 1969, which resulted in a benefit to the Veteran, is an error of law or fact.  

The Board notes that the Veteran's rating was reduced in January 1970 and again in December 1974, yet the Veteran failed to dispute these reductions.  Instead, he waited more than 30 years before claiming that the severity of his symptoms had increased in July 2006.  

In summary, the Veteran and his representative have not identified an error of fact or law in the September 1974 rating decision.  The RO correctly applied the law in effect at that time to the rating reduction based on the facts of the Veteran's claim.  Based on the foregoing, the Board concludes that there was no CUE in the September 1974 rating decision.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a).




















ORDER

For the period on appeal prior to February 28, 2008, a rating for service-connected PTSD in excess of 50 percent is denied.

For the period from February 28, 2008, to March 25, 2014, a rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

For the period from March 26, 2014, onward, a rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The appeal as to the claim of CUE with respect to the September 1974 rating decision's reduction of the evaluation for service-connected PTSD from 30 percent to 10 percent, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


